Citation Nr: 1749881	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include gum disease with loss of teeth numbers 6 to 11, to include as secondary to service-connected tooth number 8, for treatment purposes.

2.  Entitlement to service connection for a dental disability, to include gum disease with loss of teeth numbers 6 to 11, to include as secondary to service-connected tooth number 8, for compensations purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu

INTRODUCTION

The Veteran had active military service from October 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran is current receiving full Category IIA dental treatment for all dental disabilities. 

2.  The Veteran has explicitly noted that he seeks service connection for treatment purposes only. 


CONCLUSIONS OF LAW

1.  The Veteran's claim for service connection for a dental condition for treatment purposes is warranted because he has been found entitled to that benefit and currently receives that dental treatment.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2016).

2.  Service connection for a dental disability for compensation purposes is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Treatment

The Board notes that a review of the evidence of record demonstrates that the Veteran is currently already receiving full dental treatment for a service connected dental disability, rated since 1972.  The Veteran is currently entitled to treatment under Category IIA classification for his dental disability and has noted in statements that he simply wants to ensure the continuation of those treatments.  The Board notes that in an April 2014 VA examination report, the VA examiner explicitly noted that the Veteran was seeking treatment and that under his CI IIA classification, the treatment he sought was covered.  Likewise, in a May 2014 opinion, the same examiner noted that the Veteran explicitly reported that he was only seeking continued treatment for his dental disabilities, and that his current status under Category IIA would make him eligible for all dental care. 

Consequently, as the Veteran is already receiving dental care, and that care category has been confirmed by the record, the Board finds that service connection for treatment purposes is warranted, and granted. 

Compensation 

The Board additionally finds that the record seems to be clear that the Veteran seeks service connection for his dental disability only for the purpose of treatment, and not for compensation purposes.  In several statements, the include correspondence from April 2004 and May 2005, the Veteran has been explicit in his pursuit for treatment, and not for compensation.  In April 2004, the Veteran explicitly discounted any claim for compensation, and wanted only a claim for treatment.  Additionally, in both VA examination reports from April 2014 and May 2014, the examiner explicitly reports the Veteran noting that he only wanted to receive treatment from VA for his dental conditions, which the examiner confirmed was covered under his current classification. 

The Board finds that VA has incorrectly initiated a claim for compensation purposes for dental conditions, where the Veteran has been clearly seeking only treatment.  Consequently, as the Veteran may not have developed his claim in a manner most advantageous for a claim for compensation, and so not to prejudice any potential future claims for compensation in the future, the Board finds that the claim must be dismissed.  As the Veteran has not claimed or asserted a claim for compensation purposes, a dismissal without prejudice is proper, as there is no controversy or issues before the Board with regard to a claim for compensation for a dental disability.  Shoen v. Brown, 6 Vet. App. 456 (1994).  Accordingly, the claim for a dental disability for compensation purposes is dismissed, without prejudice.    


ORDER

Entitlement to service connection for a dental disability for treatment purposes only, is granted. 

The appeal for entitlement to service connection for a dental disability for compensation purposes, is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


